Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 1 of 26

EXHIBIT A
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 2 of 26

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

James Koppel,
Plaintiff,
Vv.
Civil Action No. 1:20-cv-11479-LTS

William Moses,

Defendant.

aa

 

Amended Complaint with Jury Demand

l. Plaintiff James Koppel is 29 years of age and resides at 70 Pacific St.
#224B, Cambridge, MA 02139.

2. Defendant William Moses is 24 years of age and resides at 5965 10"
Rd. N, Arlington, VA 22205. During the events that led to this civil action, he resided
at 70 Pacific St. #491B, Cambridge, MA 02139. Koppel and Moses were friends
since 2015 and until the events involved in this lawsuit. Koppel as of April 2021 is
a graduate student at a major university in the Boston area. He is working on a PhD
in computer science. He has been educated in computer science and has
demonstrated substantial talent and promise in that area.

3, Koppel was diagnosed with autism spectrum disorder at a young age.

He still exhibits some of the signature ailments such some difficulty with eye contact
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 3 of 26

and being slower to notice nonverbal cues. Long before any of the events described
here Koppel put in immense efforts to overcome this disability.

4. In addition to his graduate work, in March 2020 Koppel was a teaching
assistant for computer science undergraduates. In that role he conducted weekly
tutorials for undergraduates sponsored by the university as part of its undergraduate
curriculum. The weekly tutorials were used by undergraduate computer science
students to review classroom subjects and to strengthen their skills.

5. Koppel after he earns his Ph. D. intends to grow his existing business
and continue his professional work in computer science in private enterprise,
including possibly a startup venture. He is a skilled teacher and researcher and may
seek work in a university. Because of advanced skills and training Koppel, but for
the events described here, has an excellent reputation in his field and would be an
extremely strong candidate for high- level positions and opportunities in his field.
Koppel has worked literally for years to develop his skills, excellent reputation and
comprehensive knowledge of the field.

6. Defendant Moses is a graduate student in computer science at the same
university in the Boston area.

7. After first meeting in late 2015 Koppel and Moses over time developed
a casual friendship. At various points in 2018 and 2019 they discussed living

together as roommates. Moses, because of his friendship as with Koppel as of
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 4 of 26

February 2020, was familiar with private details of the personal and biographical
background of the Plaintiff.
a. The Student Information Processing Board.

8. The Student Information Processing Board (“SIPB”) is an informal
organization sponsored by the local university. Its purpose is to encourage the high-
level informal exchange of concepts and ideas related to computer science among
persons within and outside the university, and to provide and support computing
services at the university.

9, The most active SIPB participants are undergraduate and graduate
students at the university who are knowledgeable in computer science and
enthusiastic about the latest issues and developments. The student participants and
hundreds of alumni and other persons not related to the university use and promote
SIPB online sites, lectures, chat rooms and other SIPB offering. The participants and
users are a worldwide community with shared interests in computer science.

10. Over the past several years SIPB has become a recognized and
important forum for communications as to extracurricular issues and ideas in the
field of computer science. Those are of substantial interest to the computer science
community at the local university and worldwide.

11. SIPB communications and resources, including participation by

members and non-members allow for professional development and encouragement
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 5 of 26

of the computer science community at the major university and beyond. SIPB is used
for the development of innovative ideas, collegial conversations, and the creation
and encouragement of a worldwide virtual community of persons interested in
cutting-edge issues in computer science.

12. The most active members typically are computer science students at the
same major university. Hundreds of other persons, including former students at the
university, participate from locations worldwide.

13. SIPB is allowed to occupy a large physical working or meeting space
or office at the local university. That space is funded by the university. The meeting
space is used by students as a work area and as a meeting place for work and social
connections. The workspace has printers, computers, and other office equipment and
facilities. The meeting space allows for and encourages in-person interactions.

14. Certain members of SIPB are from time to time elected to keyholder
status. A keyholder is a member recognized for significant participation and
contributions to SIPB.

15. Keyholders are nominated and elected by existing keyholders.
Keyholders are then eligible for election to the executive committee and to other
positions of responsibility. Keyholder status is a desirable recognition.

16. As of February 2020, plaintiff was working on an assigned project for

SIPB in order to earn keyholder status. Apart from that project he made a number of
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 6 of 26

significant recognized contributions to SIPB starting in 2018. His project in 2020
was a lecture series. It was launched successfully and very near to completion in
February 2020. Overall, the plaintiff had performed in excess of one hundred (100)
hours in service to SIPB to qualify for keyholder election.

b. The Unusual and Concealed Attack on Koppel.

17. On February 10, during or after a closed-door meeting of keyholders
convened for a different purpose, SIPB keyholder Cel Skeggs stated that Koppel
should not be made keyholder because Koppel had made a political comment in a
chatroom the preceding September, stating something that Skeggs disliked.

18. Shortly after being elected Chair of SIPB of February 17, 2020, Moses
began planning to open a discussion amongst SIPB keyholders arguing that Koppel
should not be nominated to become a keyholder. Doing that is very unusual. Moses
began asking acquaintances of Koppel to share stories that would be damaging to
Koppel. Moses opened this discussion with several false accusations against Koppel.
Beginning on February 21, Moses, along with collaborator Cel Skeggs, rewrote a
handful of minor or nonexistent accusations to make them seem far more serious and
recent.

19. On the afternoon of February 26, Moses sent an E-mail to sipb-private,

an E-mail list of approximately 140 people, primarily consisting of recent keyholders
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 7 of 26

of SIPB but including some alumni from up to around 20 years ago and possibly
more. Koppel was without excuse or justification deliberately excluded.

20. This E-mail listed four bullet points as to Koppel’s alleged recent
misbehavior. All four are false. At least one is deliberately false and known by
Moses to be false. All are baseless and contrived. None of them do not substantiate
the February 27 or March 2 defamations described below.

21. The February 26 email invited SIPB keyholders to anonymously
discuss accusations regarding Koppel making people “uncomfortable” in addition to
the four false accusations.

22. On February 26, approximately 5 hours after the initial February 26 E-
mail, Moses told the SIPB Executive Committee (“EC”) that Koppel should be
banned from SIPB. He told the committee the next morning that Koppel should be
informed of the expulsion immediately. No new information or allegations as to
Koppel’s 1.5 years in SIPB had arrived in the meantime.

c. The Feb 27 Meeting and Defamation.

23. On February 27, 2020 defendant Moses asked to meet with the plaintiff.

24. The two met in person on February 27. Their meeting lasted
approximately one (1) hour. The only persons present were the plaintiff and the

defendant.
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 8 of 26

25. During that meeting Moses told Koppel he was being expelled because
plaintiff at dates not specified caused not named members of SIPB to be
“uncomfortable” or to “feel uncomfortable” because of public political statements
by Koppel about matters of public interest. Koppel made some of those statements
in a public chatroom the preceding September. The chatroom had no connection with
SIPB. The statements had no connection with SIPB. Moses otherwise declined to
give any details as to what Koppel had allegedly done to make anyone
uncomfortable.

26. Moses on February 27 said that a SIPB keyholder had started an E-mail
thread 3 weeks earlier stating Koppel had made them uncomfortable, and that over
time many more chipped in to build an overwhelming consensus that Koppel should
be removed. All of that was false.

27. Moses told the plaintiff he was going to be expelled from SIPB. He
gave no specific reason.

28. Koppel politely made clear that he had not done anything inappropriate.
He made clear that without more details he could not respond or refute the
accusations. He pointed out accurately that no member or keyholder had reported
these rumors to him or anything of the kind.

29. Koppel made clear that he objected to expulsion. He protested against

expulsion and asked that any expulsion decision be reversed. When Moses said the
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 9 of 26

decision was final, Plaintiff asked that the baseless expulsion be done privately if at
all. Moses refused to agree to private expulsion.

30. Moses stated that Koppel’s expulsion would be announced to “current
keyholders, and some recent keyholders,” suggesting a small group of at most 50
people. Moses at no time in the February 27 meeting said or suggested that any
expulsion would be widely announced. Moses falsely told the Plaintiff on February
28 “I will request that it [news of Koppel’s expulsion] remain limited to SIPB folks.”

31. Approximately one hour after the February 27 meeting, and without
informing Plaintiff, Moses announced Koppel’s expulsion on the sipb-private
mailing list. (" the February 27 Email”). That mailing list contains most of the SPIB
keyhoiders from the preceding 20 years and possibly earlier, totaling approximately
140 people (" the February 27 Email”).

32. The wording of the February 27 E-mail strongly implies that there had
been many more reports against Koppel not shared with the group (“the vast
majority.... mostly through individual replies”). That is false. The Email falsely
states that Koppel “has been given several opportunities to change his behavior and
failed to do so.”

33. It continues “I am sad that this is something that our members had to
endure” and that “SIPB will take a strong stance against sexual harassment.” (

emphasis added) implying that there were numerous consistent reports of
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 10 of 26

widespread and persistent sexual harassment directed against members of SIPB
while Koppel was a member That is false in multiple ways.. Moses under oath in
March 2020 was only able to name one “report” of alleged behavior of Koppel that
“might have been” sexual harassment, an incident which the sole reporter described
to Moses not as sexual harassment but as “subtly off-putting.”

d. The March 2 Defamatory Communication.

34. On March 2, 2020 defendant Moses purporting to act on behalf of the
Executive Committee of SIPB transmitted an email to sipb-office@mit.edu. That is
on information the largest E-mail list under control of SIPB. It is agreed to contain
between 500 and 700 members; the exact number is disputed. The SIPB EC
internally referred to this E-mail as “our public E-mail about Koppel.”

35. That email was defamatory and false in multiple respects. It said that
Koppel had engaged in “severe, consistent, and widespread behavior” which made
many keyholders “deeply uncomfortable” and “continued in spite of requests to
stop.”

36.  Plaintiffon March 6 demanded a retraction. On March 12, 2020 Moses
sent out a purported retraction. It did not reinstate plaintiff to membership. It falsely
implied that Plaintiff had received warnings to correct his unspecified misbehavior.
A first retraction on March 12 in error enclosed a complete repetition of the initial

March 2 defamatory communication. It thereby repeated the March 2 defamation.
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 11 of 26

37. Several hours later on March 12 Moses sent a second retraction without
the repetition of the initial defamatory March 2 communication.

38. The February 27 and March 2 communications were defamatory and
damaging in multiple respects. Without excuse or justification, the March 2
defamation was excessively published. On reliable information it was sent to
hundreds of email addresses worldwide. It was sent to hundreds of persons who are
not keyholders and who are not active members or participants in SIPB as of March
2, 2020.

39. The March 2 communication need not have been sent to anyone. Public
notice of expulsion of a member is not required by any SIPB rule.

e. Falsity and Damage.

40. The February 27 and March 2 communications were false and severely
damaging in multiple ways. The title “Removal of jkoppel [plaintiff] and making
SIPB a welcoming place,” implies that Koppel’s participation alone made SIPB an
unwelcoming place. That implies that Koppel by his presence alone negatively
impacted all persons in the group and would do so in the future as to any other group.

41. The February 2 and March 2 E-mails say that non-identified SIPB
keyholders within the week prior to March 2 had a “hard conversation” [sic] about
the plaintiff. This “hard conversation” actually took place electronically and from

start to finish involved a time span of 5 hours on February 26, based entirely on one

10
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 12 of 26

slightly negative report plus other reports which were negative because the writer
inaccurately assumed that Koppel had ignored warnings, plus a handful of relatively
neutral or inaccurate comments.

42. Nothing in the written Constitution of SIPB requires or allows
keyholder participation in discipline of a member. The written SIPB constitution on
the contrary stipulates that the executive committee alone decides discipline issues
by two-thirds vote.

43. The SIPB Constitution requires advance notice to any member as to the
reasons for consideration of any discipline, plus an opportunity to respond to the
executive committee before imposition of any discipline. That procedure was not
followed as to Plaintiff.

44. The March 2 missives go on to say that in the so-called hard
conversation many keyholders [sic] shared stories [sic] about how the plaintiff had
made non-identified persons “deeply uncomfortable.” It falsely suggests that the
unfavorable accounts were universal. It falsely asserts that improper conduct of the
plaintiff which caused unnamed persons to be “deeply uncomfortable” continued in
spite of requests that Koppel stop the conduct. All of that is false. The falsity of the

March 2 communication is admitted in the March 12 retraction.

Il
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 13 of 26

45. The description of unsuccessful “requests” to Koppel to stop offensive
acts on February 26 and on March 2 and the assertion that he repeatedly refused to
stop is false, mean-spirited and severely damaging, compounding the harm.

46. The offending acts or communications by plaintiff are described in the
March 2 missive as severe, persistent, and widespread. That is false. The putative
reports at worse involved minor or fabricated incidents during plaintiff's previous 5
years as a student at MIT.

47. The March 2 communication says that the Executive Board requested
that plaintiff not use any SIPB resources. That is much true. It falsely implies
however that plaintiff agreed to expulsion. He did not. He agreed only that if
unjustifiably expelled he would not violate the terms of the expulsion. Precisely
because plaintiff agreed to honor the illegitimate expulsion, the March 2 letter was
not required to prevent or warn local or distant persons to watch out for use of SIPB
resources by the plaintiff.

48. The baseless expulsion of the plaintiff is described on March 2 as a
decision “not taken lightly” but as a “necessity” for the organization “to be a place”
[sic] where “everyone is comfortable.” This falsely portrays the not-identified
misconduct of the plaintiff as a threat to the core purposes and the future of a

worldwide organization.

12
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 14 of 26

49. This baseless expulsion is described as “quite exceptional” but
“required.” This falsely portrays the plaintiff as a major (“exceptional”) threat to a
thriving worldwide organization.

50. The March 2 letter falsely implies that non-identified destructive
wrongdoing by Koppel involved multiple victims over a substantial period of time
prior to very recent detection, That is deliberately and inexcusably false. The March
2 communication says that in light of the unnamed wrongdoing by this plaintiff, the
organization has realized it needs to “do better” and to establish “mechanisms to
make it easy for members to voice their concern when they are made
uncomfortable.” This falsely suggests that SIPB members were abused over
prolonged periods of time and intimidated by this plaintiff to be silent as to his abuse.
That is false. The March 2 letter falsely implies that the plaintiff's misconduct alone
has caused the Executive Board to see the need to do better by enactment of
sweeping future protections. That too is false and severely damaging. The March 2
letter, in referring to future protective measures, is baseless and damaging. It
slanders plaintiff by falsely tying his expulsion to organizational resolution of the
much broader issue of anonymous complaints by members against other members.
That issue was openly and widely discussed within SIPB long before February 2020.
Association of Plaintiff with the recognition and approval of future anonymous

complaints as part of an effort to “do better’ is contrived, false, and deeply damaging.

13
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 15 of 26

51. The March 2 communication describes SIPB as a place where
“everyone should feel safe and supported” [sic], falsely suggesting that the plaintiff's
unidentified offenses have caused this worldwide organization to see for the first
time that it has failed to provide those protections to participants and needs to do
better.

52. The March 2 letter says that SIPB recognizes it “needs to do better to
be a safe environment for everyone,” falsely suggesting that this plaintiff is
responsible for substantial, prolonged, and concealed harms which escaped detection
despite due diligence. This also falsely suggests that detection of the misconduct of
this plaintiff has caused the Executive Board to see that his wrongs alone
demonstrate to the Executive Board that it must “do better” to protect all SIPB
members going forward. This is false and independently damaging. The linkage of
these issues in the March 2 letter is false and maligns the plaintiff.

53. The March 2 communication is an artful and sly catalogue of
deliberately damaging and false accusations. They are inexcusable. The excessive
publication was inexcusable.

54. No expulsion was justified. If the Executive Board after notice to
plaintiff of the allegations and a response by plaintiff had voted for expulsion, the
expulsion could and should have been done privately or with minimal publication

within SIPB. Not doing that is inexcusable in this instance. The putative expulsion

14
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 16 of 26

was flawed by lack of notice and opportunity to respond. It is flawed by multiple
instances of egregious and gratuitous falsity.

55. The March 2 email purports to have been written on behalf of the SIPB
Executive Committee by the chairperson, defendant Moses.

56. Moses is in fact the primary author, having drafted the E-mail and
applied minor edits suggested by others.

f. Continuing Publication of Defamatory Statements.

57, After the onset of this civil action Moses after June 2020 contacted at
least five of Koppel’s friends and acquaintances either directly or indirectly through
an accomplice. Three of the five presently identified had never attended a SIPB
meeting. A fourth had not attended an SIPB meetings since mid-2017. The fifth left
the Boston area a year prior to Koppel’s joining SIPB in September 2018. None of
them could have plausibly provided information supporting the defamatory
communication. On information Moses republished the all or part of false and
defamatory statements to these persons. At least one of Koppel’s long-time friends
unfriended him on Facebook as a result.

g. Reputational and Professional Damages.

58. Of the hundreds of persons targeted for the public March 2 notice of

expulsion and the internal February 27 notice, virtually all of them are affiliated or

were affiliated with SIPB by reason of past or current academic activities at the

15
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 17 of 26

university or very high-level interest in cutting-edge issues as to computer science
and information systems and technologies.

59. The hundreds of persons who received the expulsion email included
numerous persons who are social or professional acquaintances or friends of the
plaintiff. The distribution list included numerous persons currently involved in
professional and academic activities relevant to all forms of future employment of
the plaintiff. The persons who received the defamatory communications on March 2
and March 12 included numerous persons who, but for the defamations, were likely
to provide favorable references or contact information to the plaintiff and able and
willing to give him networking and employment opportunities worldwide.

60. The same is true of the persons who received the defamatory
communication on February 27.

61. The excessive distribution included persons located worldwide ranging
in age from approximately 18 years to persons in their 60s and 70s and possibly
older. SIPB membership and former members and former keyholders are a
sophisticated active worldwide community highly relevant to all of the professional
skills which the plaintiff has developed in his undergraduate and postgraduate
education and highly relevant to his future employment, business, and professional

achievement.

16
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 18 of 26

62, SIPB participants and members, past, present, and future, are a unique
and important resource for the career development of any member. Every member
of SIPB past, present, and future has or will have multiple contacts within and
outside SIPB.

63. The persons on the SIPB distribution list used for the March 2 letter and
persons known to those persons are a vast worldwide network of influential persons
highly skilled in computer science. They are and will be in the future important in
the business and practice of highly- developed information technology and systems.
That network of persons touches or includes persons likely to be involved at very
high levels in every aspect of computer science worldwide in the lifetime of this
plaintiff.

64. The defendant and the SIPB Executive Committee knew or should have
known all of the facts in the preceding five (5) paragraphs as of March 2, 2020. They
knew or should have known that the broad distribution of the March 2 notice would
result in communication of highly damaging and highly personal information to
every member in a large worldwide network of persons actively engaged in the
chosen profession of this plaintiff.

65. Moses knew the broad distribution of the March 2 defamation before

sending it.

17
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 19 of 26

66. The defendant and persons acting in concert with him as of March 2
knew or should have known that broadcast of the March 2 communication
allegations to hundreds of SIPB members worldwide would create widespread and
irreparable damage to the reputation of the plaintiff personally and in all aspects of
his future professional and academic endeavors.

h. Intimidation of Speech.

67. Koppel holds strong views as to certain matters of public interest and
debate. When appropriate he advocates, for example, for gender equality and free
speech.

68. Koppel mostly keeps his political beliefs private. Since 2018 he has on
occasion spoken up. He argued that law and morality are distinct in a September
2019 department-wide meeting. He has made comments on public websites in
support of gender equality.

69. During the initial February 27 conversation in which Koppel was
informed of his expulsion from SIPB, the only reason given to Koppel by Moses is
that multiple SPIB members complained about statements Koppel made in a public
chatroom the previous September in which he stated that both men and women were
capable of abusing power.

70. According to Moses, on February 10 Cel Skeggs made that complaint

about Koppel. In response, Moses began seeking out negative information about

18
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 20 of 26

Koppel on February 18, telling another keyholder “there were some anti jimmy [sic]
sentiments from some bad things he apparently said on zephyr [sic] as well as
elsewhere (of a sexist kind [...]).” On February 20 an active member of the EC
explicitly named “his [Koppel’s} public discourse” as a reason for him to be
excluded from SIBP. On February 20" or 21% Moses stated the EC should avoid
discussing the accusations against Koppel with other keyholders because
“discussion may head directions we don’t [sic] know.” Between February 21 and 26,
Moses and Skeggs collected, fabricated, and rephrased several accusations to make
them maximally damaging, which were then used in the first February 26 Email.

71. When Moses and Skeggs were drafting these accusations, Moses pulled
up an E-mail thread from mid-2018 (before Koppel had joined SIPB, on a mailing
list unrelated to SIPB), in which Koppel had argued against efforts to intimidate
participants at a “Free Speech Rally” to be held in Boston. Skeggs proposed using
this to stand for the accusation that Koppel engaged in “Hostile conversations.”

72. Defendant’s actions from February 18 to February 26 show a persistent
motivation to punish Koppel for his speech about matters of public interest.

73. Moses and others in SIPB have stated that Koppel’s online public
communications on the Epstein scandal and other public issues contributed to

complaints by SIPB members about Koppel in the run-up to the March 2, 2020 E-

19
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 21 of 26

mail. Moses has disclosed more than 100 pages of public speech involving Koppel
as support for the defamations of Koppel.

74. Moses wrote and sent the March 2 E-mail in response to a request by
Skeggs to “make public discussion of jkoppel’s expulsion possibile,” an act which
caused Koppel to be ostracized based on false allegations of harassment fabricated
in retaliation for political speech which made people “uncomfortable” [sic].

75. Skeggs on March 2 stated that she hoped Koppel’s mistreatment by
SIPB would in the future serve as an example to other MIT groups. Moses on March
2 knowingly acted to “make an example of Koppel” and encourage other clubs to
expel and denounce and punish persons who caused others to be “uncomfortable”
because of protected political speech or on other bases.

76. The effect of the expulsion and the defamations has been near-total self.
censorship by Koppel after the February 27 and March 2 defamation, including
hesitancy to “like” a slightly political statement by a friend on social media. Koppel
declined an invitation to appear on the Fox News show “The Ingraham Angle” to
speak about a matter of public interest on March 19 in part due to this same fear.

i. The Misconduct Aileged is Severe and Inexcusable.
77, The March 2 communication including the worldwide notice that

exclusion of Koppel was a necessity. Those impacts are worse if the allegation is

20
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 22 of 26

made without any specification of the cause or any factual corroboration. The March
2 communication caused extremely damaging social and professional ostracism.

78. The defendant and the persons acting in concert misused the March 2
email sent to hundreds of persons. They employed it recklessly and wantonly in a
deliberate and highly damaging manner. They embroidered the March 2 falsehoods
as essential to the survival and maintenance of important professional and academic
objectives of a worldwide community of scholars and professionals.

79. The defamations alleged here and the resulting ostracism and damage
are made worse by the false assertions that plaintiff persisted in wrongdoing after
requests to stop, and by the baseless assertions that his wrongs make it clear to better
informed persons that anonymous reporting and other protections must be enacted
so that the Executive Committee, better informed as to the relevant the facts, can “do
better” to protect the most important goals of a worldwide association of students,
scholars and professionals. The false posturing as to the future need for protective
measures makes the defamation and the other wrongdoing described here more
severely damaging and more outrageous.

80. The damages wrongfully caused by this defendant and others acting
with him based on presently known facts could be found by a jury to be at least
$500,000 based solely on damage to professional reputation and loss of economic

opportunities for employment and advancement. That $500,000 figure is based on

21
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 23 of 26

facts to be shown as to those economic harms alone. It does not include other
damages appropriate to compensate plaintiff for anguish, humiliation, opprobrium
and other recoverable but not easily quantifiable suffering and losses.

Count I
(Defamation)

81. Plaintiff repeats and incorporates by reference the allegations above as
if fully set forth here.

82. The letters published by defendants on February 27, 2020, March 2,
2020, and March 12, 2020 were false and purported to be based on facts known to
the defendants. Those statements were defamatory and inexcusably subjected the
plaintiff to professional and personal scorn, ridicule, and disapproval. The
defamatory communications were needlessly and excessively published and have
directly and severely damaged the plaintiff.

83. Defendant and others have caused substantial damages to the plaintiff.
Plaintiff is entitled to the recovery of damages in amounts to be determined including
the dollar amounts identified in paragraph 75 above referring to tangible or
measurable economic opportunities, plus all other recoverable damages for non-
economic harms, plus interest, costs, and attorney’s fees to the extent permitted by
law.

(Counts II through IV deliberately omitted based on prior rulings of this Court.)

Zé
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 24 of 26

Count V
(Violation of the Massachusetts Civil Rights Act (MCRA))

84. Plaintiff repeats and incorporates by reference the allegations above as
if fully set forth here.

85. By reason of the foregoing Moses has violated the right of Plaintiff to
protection against interference by threats, intimidations, or coercion, and against
attempts to interfere by threats, intimidation, or coercion, with the exercise of
enjoyment of rights secured by the constitution or laws of the United States and of
the Commonwealth of Massachusetts, including those of Articles CXIV and
LXXVII of the Massachusetts constitution. The Massachusetts Constitution
guarantees a positive right to freedom of speech stronger than the negative right of
the US Constitution. MCRA has been interpreted to prohibit private action punishing
free speech.

86. Defendant has wrongfully punished the plaintiff for free speech, He has
used defamation and public expulsion to punish and intimidate plaintiff for protected
political speech, and to have him ostracized in ways disrupting his freedom to speak
and his ability to engage in associations for protected activity.

87. By reason of the foregoing plaintiff is entitled to the recovery of
damages in amounts to be determined plus interest, costs, and attorney’s fees to the

extent permitted by law.

23
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 25 of 26

Jury Demand

The plaintiff James Koppel requests a trial by jury of all issues so triable.

Prayer for Relief

Plaintiff James Koppel requests entry of judgment in his favor on each of the
counts in the complaint plus the award of monetary damages in amounts to be
determined, plus interest, costs, and attorneys’ fees to the extent permitted by law

plus other relief as is appropriate.

Respectfully submitted,
JAMES KOPPEL,
By his attorney,

Paul G. Boylan, BBO 052320
Freeman Mathis & Gary, LLP
60 State Street, 6" Floor, Suite 600
Boston, Massachusetts 02109
pboylan@fnglaw.com
(617) 963-5972

Date:

24
Case 1:20-cv-11479-LTS Document 40-1 Filed 04/16/21 Page 26 of 26

Certificate of Service

I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.

 

Date: Paul G. Boylan

25
